Citation Nr: 1753181	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to October 1988 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a February 2016 rating decision, the RO granted service connection for hypertension.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  


FINDING OF FACT

In an August 2017 written statement, the Veteran indicated that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an August 2017 written statement, the Veteran indicated that he wanted to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER
The appeal is dismissed.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


